SUMMARY ORDER
Xiu Hua Gao petitions for review of a BIA order affirming the decision of Immi*71gration Judge (IJ) Noel Ann Brennan denying her applications for asylum, withholding of removal, and relief under the Convention Against Torture (CAT). We assume the parties’ familiarity with the underlying facts and procedural history of the case.
When the BIA summarily affirms the decision of the IJ without issuing an opinion, see 8 C.F.R. § 1003.1(e)(4), this Court reviews the IJ’s conclusions as the final agency determination. See, e.g., Twum v. INS, 411 F.3d 54, 58 (2d Cir.2005); Yu Sheng Zhang v. U.S. Dep’t of Justice, 362 F.3d 155, 159 (2d Cir.2004). The agency’s factual findings are reviewed under the substantial evidence standard. See Zhou Yun Zhang v. INS, 386 F.3d 66, 73 & n. 7 (2d Cir.2004).
The IJ determined that Gao had failed to show an objective fear of future persecution, given that, at most, she would be subjected to a fine under the family planning policies on her return to China. As this finding is sufficient and supported by substantial evidence on the record, we need not, and hence do not, consider the IJ’s adverse credibility finding.
For the foregoing reasons, the petition for review is DENIED.